          Case 1:13-cr-00986-LTS Document 279 Filed 01/08/20 Page 1 of 1



                                        RICHARD PALMA
                                          ATTORNEY AT LAW
                                    122 EAST 42nd STREET - SUITE 620
                                     NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                              TEL. (212) 686-8111
NEW YORK & FLORIDA                                                             FAX. (212) 202-7800
                                                                        E-MAIL: rpalma177@gmail.com

                                                   January 7, 2020

Honorable Laura Taylor Swain
United States District Judge
United States District Court for S.D.N.Y.
500 Pearl Street
New York, N.Y. 10007

        Re:      U.S. v. Jamil Speller, 13 Cr. 986 (LTS)
                 Defense Counsel Affirmation.

Dear Judge Swain:

         In my best effort to comply with Your Honor’s December 20, 2019 order requiring me to inform
the Court “regarding whether, and to what extent, a Johnson appeal was considered and why no such
appeal was filed,” I have endeavored to recreate my mindset of more than 4 years ago by reviewing the
Indictment, Plea Agreement, Guilty Plea and Sentencing hearing transcripts. I also spoke briefly with
Federal Defenders Staff Attorney Barry Leiwant. Having taken such steps to refresh my memory, I can
assert the following with some confidence.

    1. Noting that United States v. Johnson, 135 F.3d 2551 (2015) was decided in June 2015, I generally
       recall considering the possible impact of this decision on Jamil Speller’s 924(c) conviction. I also
       recall thinking that, were it successful, any appeal on Johnson or similar grounds that his plea
       agreement’s appeal waiver would permit, would likely subject Mr. Speller to re- prosecution for
       the most serious count in the indictment, the (b)(1)(A) drug trafficking conspiracy that was
       dismissed as part of the plea agreement, a count which carried a minimum mandatory 10-year
       prison term.

    2. Based on this harsh reality I believed I had achieved the most beneficial result available under the
       circumstances. I therefore abandoned further consideration of the matter and, believing that it was
       in his best interests to honor the agreement, did not consult with Mr. Speller about filing a notice
       of appeal.

     If there are any further questions about this matter, I am available to the Court upon further
instructions.

        Thank you.
                                                                     Respectfully submitted,
                                                                     s/ Richard Palma
                                                                     Richard Palma (Bar No. rp 4441)
